In an action for an accounting between former partners, the defendant appeals from a judgment of the Supreme Court, Kings County (Marks, J.), dated January 20, 1988, which following a hearing, is in favor of the plaintiff and against her in the principal amount of $169,124.
Ordered that the judgment is affirmed, with costs.
Although the defendant objected to the judgment embodying the Referee’s ultimately confirmed findings and conclusions, she did not do so on the ground that no transcript of the proceedings before the Referee was filed with his report (see, CPLR 4320 [b]; see also, Matter of Galiber v Previte, 40 NY2d 822, 824). Moreover, she did not take issue with the Referee’s conclusion that the case was essentially a documentary one and she did not challenge the accuracy of the 10-page list of checks appended to the report upon which the final money award was premised (cf., Aron v Aron, 280 NY 328; Matter of Shulman v Elco Constr. Corp., 12 AD2d 460). Under these circumstances, the defendant waived the nonfatal defect of failure to file a transcript (see, Matter of Galiber v Previte, supra). Brown, J. P., Kooper, Harwood and Rosenblatt, JJ., concur.